           Case 1:16-cr-00692-JMF Document 492 Filed 07/07/20 Page 1 of 1




                                                                           July 6, 2020

Via ECF                                                          Application GRANTED. The Clerk of Court is
Honorable Jesse M. Furman                                        directed to terminate Doc. #491. SO ORDERED.
United State District Judge
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 1105                                                         July 7, 2020
New York, NY 10007

         Re: United States of America v. Sergejs Logins
             S8 16 Cr. 692 (JMF)

Your Honor:

        We write to request that the Court extend Mr. Logins’s surrender date, now set for July 10,
see ECF ## 482, to August 10. The Government consents to this request. The compelling
circumstances that led to Mr. Logins’s release persist, 1 and Mr. Logins has complied with his
release conditions. Mr. Logins, and the community, are safest if he remains on pretrial release,
and he poses no risk of flight.

         We appreciate the Court’s attention to this request.

                                                                        Respectfully submitted,

                                                                               /s/
                                                                        Michael W. Martin
                                                                        Ian Weinstein
                                                                        Lincoln Square Legal Services, Inc.
                                                                        Attorneys for Mr. Sergejs Logins


cc:      Matthew Hellman, Esq.
         Assistant United States Attorney
         By Email and ECF



1
 If the Court would prefer counsel to elaborate on the compelling circumstances that are particular to Mr. Logins, as
well as to his last facility of incarceration, the Metropolitan Detention Center, we are prepared to do so.
